ORDER

The Court having considered the Petition for Reinstatement of Kevin Trent Olszewski and the response filed thereto by Bar Counsel, in the above captioned case, it is this 19th day of November, 2015,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby GRANTED, and the petitioner Kevin Trent Olszewski is hereby reinstated by this Court to the practice of law in Maryland; and it is further
ORDERED, that the Clerk of this Court shall replace the name of Kevin Trent Olszewski on the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this State.